Exhibit 99.1 Helios and Matheson reports results for the fourth quarter and the year end ed December 31, 2014 NEW YORK, New York, February 10, 2015 — Helios and Matheson Analytics Inc. (the “Company”) (NASDAQ: HMNY), a 30 year old organization focused on the banking, financial services, insurance and healthcare sectors. Company provides a wide range of high quality information technology (“IT”) consulting solutions, custom application development and analytics services to Fortune 1000 companies and other large organizations. Company is providing the following preliminary (unaudited) information regarding the results of its operations for the fourth quarter of the year ended December 31, 2014: Revenue for the fourth quarter of 2014 is expected to be approximately $2.4 million compared to $3.3 million for the fourth quarter of 2013. Net income during the fourth quarter of 2014 is expected to be $13,000 as compared to $70,000 during Q4-2013. Revenue for the twelve months ended December 31, 2014 is expected to be approximately $10.6 million as compared to $13.3 million for the twelve months ended December 31, 2013, which is approximately a 20% decrease. Net Loss is expected to be approximately ($178,000) or ($0.08) per basic and diluted share (EPS) for the twelve months ended December 31, 2014 as compared to Net Income of $383,000 or $0.16 per basic and diluted share (EPS) for the twelve months ended December 31, 2013. During the year, the Company has made investments in furthering its analytics business. The Company continues to be debt free. The Company expects to close the fourth quarter of 2014 with total assets of $4.6 million and total liabilities of $634,000. Below is the summary of select financial data: Three Months Ended Year Ended (In 000s except per share amounts) 12/31/14 12/31/13 12/31/14 12/31/13 (Unaudited) (Unaudited) (Unaudited) (Audited) Revenue $ 2,395 $ 3,232 $ 10,642 $ 13,291 Gross Profit $ 617 $ 601 $ 2,174 $ 2,733 Income from operations $ 9 $ 68 $ ) $ 375 Net Income $ 13 $ 70 $ ) $ 383 Earnings per basic and diluted share $ 0.01 $ 0.03 $ ) $ 0.16 Dividend Per share $ 0.00 $ 0.00 $ 0.08 $ 0.09 Gross margin was 26% for the fourth quarter of 2014 as compared to 19% for the fourth quarter of 2013. Selling, General and Administration (SGA) expenses were approximately $608,000 for the fourth quarter of 2014 as compared to $533,000 during the fourth quarter of 2013. About Helios and Matheson Analytics Inc . Helios and Matheson Analytics Inc. is a 30 year old organization focused on the banking, financial services, insurance and healthcare sectors. It provides a wide range of high quality information technology (“IT”) consulting solutions, custom application development and analytics services to Fortune 1000 companies and other large organizations. Its common stock is traded on the Nasdaq Global Market under the ticker symbol “HMNY”. Forward Looking Statements This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements regarding our expected future financial position, results of operations, cash flows, financing plans, business strategy, products and services, competitive positions, growth opportunities, plans and objectives of management for future operations, as well as statements that include words such as "anticipate," "if," "believe," "plan," "estimate," "expect," "intend," "may," "could," "should," and other similar expressions are forward-looking statements. All forward-looking statements involve risks, uncertainties and contingencies, many of which are beyond our control, which may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements. Factors that may cause actual results to differ materially from those in the forward-looking statements include those set forth in the Helios and Matheson Analytics Inc. Annual Report on Form 10-K for the year ended December 31, 2013 and more recent reports filed with the SEC. Helios and Matheson Analytics Inc. is under no obligation (and expressly disclaims any such obligation) to update or alter such forward-looking statements, whether as a result of new information, future events or otherwise. Contact: Umesh Ahuja xt 1046 uahuja@hmny.com HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME Year Ended December 31, (unaudited) (audited) Revenues $ 10,641,681 $ 13,291,095 Cost of revenues 8,468,103 10,558,446 Gross profit 2,173,578 2,732,649 Operating expenses: Selling, general and administrative 2,345,168 2,346,926 Depreciation and amortization 11,129 10,595 2,356,297 2,357,521 (Loss)/Income from operations ) 375,128 Other income(expense): Interest income 13,548 6,437 13,548 6,437 (Loss)/Income before income taxes ) 381,565 Provision for income taxes 8,541 ) Net (Loss)/Income ) 383,011 Other comprehensive loss - foreign currency adjustment ) ) Comprehensive (Loss)/Income $ ) $ 352,888 Basic and diluted net (loss)/income per share $ ) $ 0.16 Dividend Per share $ 0.08 $ 0.09 HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, (unaudited) (audited) ASSETS Current Assets: Cash and cash equivalents $ 1,225,518 $ 660,278 Accounts receivable- less allowance for doubtful accounts of $37,711 at December 31, 2014, and $28,213 at December 31, 2013 1,098,396 2,147,436 Unbilled receivables 81,311 143,126 Prepaid expenses and other current assets 133,045 147,448 Total current assets 2,538,270 3,098,288 Property and equipment, net 53,422 50,071 Security Deposit 2,000,000 2,000,000 Deposits and other assets 52,347 78,520 Total assets $ 4,644,039 $ 5,226,879 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 634,489 $ 830,948 Total current liabilities 634,489 830,948 Shareholders' equity: Preferred stock, $.01 par value; 2,000,000 shares authorized; no shares issued and outstanding as of December 31, 2014, and December 31, 2013 - - Common stock, $.01 par value; 30,000,000 shares authorized; 2,330,438 issued and outstanding as of December 31, 2014 and as of December 31, 2013 23,304 23,304 Paid-in capital 37,855,740 37,855,740 Accumulated other comprehensive loss - foreign currency translation ) ) Accumulated deficit ) ) Total shareholders' equity 4,009,550 4,395,931 Total liabilities and shareholders' equity $ 4,644,039 $ 5,226,879 HELIOS AND MATHESON ANALYTICS INC. CONSOLIDATED STATEMENT OF CASH FLOWS Year Ended December 31, (unaudited) (audited) Cash flows from operating activities: Net (loss)/income $ ) $ 383,011 Adjustments to reconcile net income to net cash provided/(used) in operating activities: Depreciation and amortization 11,129 10,595 Provision for doubtful accounts 10,000 ) Gain on sale of Fixed Asset ) ) Changes in operating assets and liabilities: Accounts receivable 1,039,040 ) Unbilled receivables 61,815 ) Prepaid expenses and other assets 14,403 ) Accounts payable and accrued expenses ) ) Security Deposits - ) Deposits 26,173 21,512 Net cash provided/(used in) by operating activities 788,157 ) Cash flows from investing activities: Purchase of property and equipment, net ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Dividend Paid ) ) Net cash used in financing activities ) ) Effect of foreign currency exchange rate changes on cash and cash equivalents ) ) Net increase/(decrease) in cash and cash equivalents 565,240 ) Cash and cash equivalents at beginning of period 660,278 2,861,733 Cash and cash equivalents at end of period $ 1,225,518 $ 660,278 Supplemental disclosure of cash flow information: Cash paid during the period for income taxes - net of refunds $ 9,869 $ 5,701
